Citation Nr: 1609633	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-12 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, claimed as depression.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The appellant served on active duty from December 1974 to January 1975, for a total of 25 days of service.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2006 and February 2007 by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Earlier in the appeal period, the Veteran was represented by an attorney; however, in March 2013, the attorney withdrew his representation.  

In January 2010, May 2013, October 2013, and June 2014, the Board remanded the case for additional development and due process.

The appeal is again REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In January 2010, the Board remanded this case for evidentiary development, and in May 2013 and October 2013, the Board remanded the case to allow the appellant to participate in his requested Board hearing; however, the notifications of the scheduled hearings were mailed to incorrect mailing addresses.  In June 2014, the Board once again remanded the claim to allow the appellant to participate in his requested hearing, instructing that the RO ensure notification was sent to the Veteran's current mailing address of record.  

Thereafter, the RO properly notified the appellant of his new hearing date; however, the appellant failed to appear for his scheduled hearing, and the following day, he requested that his hearing be rescheduled, as he was not able to afford the bus fare to the hearing location.  He further requested that his new hearing date be scheduled after the third of the month, soon after he has received his monthly Social Security Administration disability payment, and therefore during the portion of the month when he is sure he can afford the required bus fare.  As such, the Board concludes that a new hearing is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing, to be held at the RO by videoconference shortly after the 3rd of the month, if possible.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

